       Case 1:20-cv-04616-GBD Document 19 Filed 08/19/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK



DAVID ROMANKOW and JACLYN
ROMANKOW, individually and on behalf of
all others similarly situated,
                                            Case No.: 1:20-cv-04616-GBD
                          Plaintiffs,       (Hon. George B. Daniels)
v.
NEW YORK UNIVERSITY,


                          Defendant.




                       JOINT STIPULATION AND
         [PROPOSED] ORDER ESTABLISHING A BRIEFING SCHEDULE
           Case 1:20-cv-04616-GBD Document 19 Filed 08/19/20 Page 2 of 4




       Plaintiffs David Romankow and Jaclyn Romankow (“Plaintiffs”) and Defendant New

York University (“Defendant”), through the undersigned counsel, hereby stipulate and agree as

follows:

       WHEREAS Defendant filed its Motion to Dismiss on August 5, 2020 [Dkt. No. 16] (the

“Motion”); and

       WHEREAS the parties wish to establish a briefing schedule;

       IT IS HEREBY STIPULATED AND AGREED by the parties that good cause exists to

establish a briefing schedule as follows:

       •    Plaintiffs shall amend their complaint or respond to Defendant’s Motion by

            September 11, 2020;

       •    Defendant shall answer, move, or otherwise respond to the amended complaint or file

            a reply in support of its Motion by October 13, 2020.

       IT IS SO ORDERED.


       Dated this ___ day of August 2020.




                                                            ______________________________
                                                            Hon. George B. Daniels, U.S.D.J.




                                                1
         Case 1:20-cv-04616-GBD Document 19 Filed 08/19/20 Page 3 of 4




Dated: August 19, 2020              Respectfully submitted,



 By:   /s/ Todd S. Garber                 By: /s/ Keara M. Gordon

 Todd S. Garber                           Brian S. Kaplan
 FINKELSTEIN, BLANKINSHIP,                Keara M. Gordon
 FREI-PEARSON & GARBER, LLP               Colleen Carey Gulliver
 One North Broadway, Suite 900            Rachael C. Kessler
 White Plains, New York 10601             DLA PIPER LLP (US)
 Telephone: 914-298-3290                  1251 Avenue of the Americas
 Fax: 914-908-6709                        New York, New York 10020-1104
 tgarber@fbfglaw.com                      Phone: (212) 335-4500
                                          Facsimile: (212) 335-4501
 Matthew R. Mendelsohn                    brian.kaplan@us.dlapiper.com
 Mazie Slater Katz & Freeman, LLC         keara.gordon@us.dlapiper.com
 103 Eisenhower Parkway                   colleen.gulliver@us.dlapiper.com
 Roseland, New Jersey 07068               rachael.kessler@us.dlapiper.com
 Tel (973) 228-0391
 Fax (973) 228-0303                       Counsel for Defendant
 mrm@mazieslater.com

 Counsel for Plaintiffs




                                      2
         Case 1:20-cv-04616-GBD Document 19 Filed 08/19/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 19, 2020, I caused a copy of this Joint Stipulation and
[Proposed] Order Establishing a Briefing Schedule to be served on all parties and counsel of
record via the Court’s CM/ECF system.


                                               /s/ Todd S. Garber
                                             Todd S. Garber




                                                3
